Opinion issued March 13, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-01-01171-CR
           01-01-01172-CR
           01-01-01173-CR
____________

THOMAS MARTIN DELGADO, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 177th District Court
Harris County, Texas
Trial Court Cause Nos. 868212, 805509, and 782438 



MEMORANDUM  OPINION
	Appellant, Thomas Martin Delgado, pleaded guilty to aggravated robbery
in cause numbers 868212 and 782438, and to possession of marihuana in a useable
quantity weighing 50 pounds or less but more than five pounds in cause number
805509.  Appellant also pleaded true to a pleading in each indictment that he had
previously been convicted of a felony offense.  A presentence investigation report
was prepared, and after hearing testimony, the trial court assessed punishment at
confinement for 60 years in the aggravated robbery cases, and confinement for 20
years in the marihuana case.  We affirm.
	Appellant's court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that the appeals are wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds of error to be advanced.  See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.--Houston [1st Dist.] 1992, pet. ref'd).
	The brief states that a copy of the brief and the entire appellate record were
delivered to appellant, whom counsel advised of his right to file a pro se brief.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30 days
have passed, and appellant has not filed a pro se brief.  We have carefully reviewed
the record and counsel's brief.  We find no reversible error in the record, and agree
that the appeals are wholly frivolous.
	We affirm the judgments.
	We grant counsel's motion to withdraw. (1) See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
PER CURIAM

Panel consists of Justices Taft, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Counsel still has a duty to inform appellant of the result of these appeals and
also to inform appellant that he may, on his own, pursue discretionary review
in the Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25,
27 (Tex. Crim. App. 1997).